               Case 8:18-ap-00625-CPM         Doc 9     Filed 01/04/19      Page 1 of 2



                                        ORDERED.


         Dated: January 04, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                   http://www.flmb.uscourts.gov

In re:

ALPHA 344825, LLC,                                  Case No. 8:18-bk-11117-CPM
                                                    Chapter 11
              Debtor.                          /

ALPHA 344825, LLC,

              Plaintiff,
v.                                                  Adv. No. 8:18-ap-00625-CPM

B & K PROPERTIES OF FL, llc

          Defendant.
___________________________________/


             ORDER DIRECTING MEDIATION AND APPOINTING MEDIATOR

          THIS PROCEEDING came on for hearing on January 4, 2019, on Defendant's Emergency

Motion for Judgment on the Pleadings or in the Alternative Motion to Dismiss with Prejudice (Doc

#4). For the reasons stated orally and recorded in open court that shall constitute the decision of the

Court, the Court finds that the dispute between the parties could possibly be resolved through

mediation. Therefore, it is
            Case 8:18-ap-00625-CPM           Doc 9       Filed 01/04/19   Page 2 of 2



       ORDERED:

       1.     The dispute between the parties is hereby directed to mediation in accordance

with M.D. Fla. L.B.R. 9019-2.

       2.     Roy Kobert, Esquire, is appointed to serve as Mediator

       3.     The Mediator shall be entitled to compensation at the Mediator’s normal hourly rate

to be paid equally by the parties. The Mediator may require that the parties pay all or some portion

of the Mediator’s fee before the mediation conference.

       4.     Each party or its representative with full authority to settle without further

consultation shall attend the mediation with counsel, if any. Telephonic appearance may be

authorized in advance by the Mediator, at the Mediator’s discretion. If an impasse is reached

with respect to the mediation as a result of the failure of a party to comply with this requirement,

such party may be liable for sanctions to include payment of all fees incurred by the other parties

to this proceeding in connection with the mediation.

       5.     The mediation conferenced must be completed by noon on January 11, 2019.

       6.     This Court requests that within five days following the conclusion of the mediation

the Mediator file a Mediator's Report and Completion of Mediation indicating whether the

proceeding/matters settled, was continued with the consent of the parties, or whether the Mediator

was forced to declare an impasse.



The Clerk is directed to serve a copy of this order on Roy Kobert, Esquire, GrayRobinson, P.A.,
301 E. Pine St., Suite 1400, Orlando, FL 32801-2741. Otherwise, service shall be by CM/ECF
only.
